 
 
I 
110th CONGRESS 2d Session 
S. 3681 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2008 
 Referred to the Committee on Oversight and Government Reform 
 
AN ACT 
To designate the facility of the United States Postal Service located at 5070 Vegas Valley Drive in Las Vegas, Nevada, as the Joseph A. Ryan Post Office Building. 
 
 
1.Joseph A. Ryan Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 5070 Vegas Valley Drive in Las Vegas, Nevada, shall be known and designated as the Joseph A. Ryan Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Joseph A. Ryan Post Office Building.  
   Passed the Senate November 20, 2008. Nancy Erickson, Secretary   
